Name: Commission Regulation (EEC) No 2101/80 of 5 August 1980 amending Regulation (EEC) No 1764/76 laying down certain rules for granting the differential amount and the subsidy provided for the refining of raw sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: beverages and sugar;  economic policy;  food technology;  overseas countries and territories
 Date Published: nan

 No L 204/22 Official Journal of the European Communities 6. 8 . 80 COMMISSION REGULATION (EEC) No 2101/80 of 5 August 1980 amending Regulation (EEC) No 1764/76 laying down certain detailed rules for granting the differential amount and the subsidy provided for the refining of raw sugar produced in the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( 1 ), as last amended by Regulation (EEC) No 1 396/78 (2), and in particular Article 9 (6) thereof, Whereas Council Regulation (EEC) No 1595/80 (3) has fixed the differential amount referred to in the second subparagraph of Article 9 (3) of Regulation (EEC) No 3330/74 at 2-25 ECU per 100 kilograms of white sugar for the 1980/81 sugar marketing year ; Whereas Council Regulation (EEC) No 1596/80 (4) fixed, as an appropriate measure within the meaning of Article 9 (3) of Regulation (EEC) No 3330/74, a subsidy of 1-50 ECU per 100 kilograms of sugar expressed as white sugar for the 1980/81 sugar marketing year ; whereas Commission Regulation (EEC) No 1 764/76 (5), as last amended by Regulation (EEC) No 1514/79 (6), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 1764/76 shall be replaced by the following : ' 1 . The amounts referred to in Article 3 of Regu ­ lation (EEC) No 1595/80 and in Article 2 (2) of Regulation (EEC) No 1596/80 converted into amounts per 100 kilograms of standard quality raw sugar, shall be respectively : (a) 2-07 ECU ; (b) 1-38 ECU.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 359, 31 . 12. 1974, p . 1 . H OJ No L 170, 27 . 6 . 1978 , p. 1 . (&gt;) OJ No L 160, 26 . 6 . 1980, p . 19 . {*) OJ No L 160, 26 . 6 . 1980, p . 21 . (') OJ No L 197, 23 . 7 . 1976, p. 33 . 6) OJ No L 184, 20 . 7 . 1979, p. 11 .